United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          June 20, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 06-40610
                           c/w No. 06-40641
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

ERWIN EURE DEAL

                       Defendant - Appellant

                           --------------------
             Appeals from the United States District Court
                   for the Southern District of Texas
                        USDC No. 5:03-CR-1093-ALL
                        USDC No. 5:05-CR-2536-ALL
                           --------------------

Before KING, HIGGINBOTHAM and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Erwin Eure Deal appeals the sentences imposed following his

guilty plea conviction for transportation of aliens for private

financial gain and his supervised release revocation on another

conviction for transportation of aliens for private financial

gain.     Although Deal concedes that his sentences are to be

reviewed for reasonableness under this court’s precedent, Deal

also asserts that the presumption of reasonableness standard is


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40610
                           c/w No. 06-40641
                                  -2-

unconstitutional.   There is no need in this case to rely on a

presumption of reasonableness, and we explicitly do not.

     We turn to Deal’s challenges to the reasonableness of his

sentences.   Specifically, Deal argues that his consecutive

sentences of 33 months and 10 months of imprisonment, which are

within the applicable advisory sentencing guideline ranges, are

unreasonable under 18 U.S.C. § 3553(a) because the district court

failed to give the mitigating factors proper consideration.      The

record belies this argument.    The district court listened to the

argument of Deal’s counsel urging the court to take into

consideration in fashioning Deal’s sentence his military service,

his lack of criminal history (with the exception of the prior

transporting conviction), and his drug use which allegedly led

him to commit the second transporting offense.    The court

expressed concern that an educated man with a military background

and an important trucking job would turn to being a felon.    The

court was also “deeply troubled” by the fact that Deal had

committed the alien transporting offense while on supervised

release for the same offense.    The court noted that Deal had

received a “relatively lenient sentence” - eight months - on the

prior transporting case.   The court described itself as

“motivated by those concerns” when it imposed sentence.    To argue

that the district court did not consider the mitigating factors

proffered by Deal or the § 3553(a) factors generally in

fashioning the sentence assessed is simply not consistent with
                             No. 06-40610
                           c/w No. 06-40641
                                  -3-

the record.

     Deal has not shown that the 33 month sentence was

unreasonable.   See United States v. Mares, 402 F.3d 511, 519 (5th

Cir. 2005).   Deal’s consecutive 10 month sentence on the

revocation of supervised release is neither unreasonable nor

plainly unreasonable.   See United States v. Hinson, 429 F.3d 114,

119-20 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

Accordingly, the judgments of the district court are AFFIRMED.